DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Re-mailing of Final
This final replaces the previously mailed final to fix errors that were mistakenly left out. The signed IDS still hold and therefore are not reincluded in this mailing.

Applicant’s Submission of a Response
Applicant’s submission of a response was received on 12/04/2020. Presently, claims 1-9 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,406,435 in view of US Patent Application Publication No. 2011/0055919 to Hamilton. As mentioned in the previous non-final Office action, ‘435 covers all of the present claim limitations although does not specifically claim the newly amended subject matter. However, as discussed in more detail below, Hamilton teaches such limitations (0008; 0010-0011; 0093). It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of Hamilton with the claims of ‘435 in order for players to retrieve more information about dropped/left objects both in situations where the object is meant for them and where the object is not meant for them.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 2A, Prong 1
Each of Claims 1-9 has been analyzed to determine whether it is directed to any judicial exceptions.  Each of Claims 1-9 recites, for example, determining a position and direction of a body part of a player; displaying in accordance with the position and direction of the body part of the player, an image of a virtual space; and providing, when the information providing condition is satisfied, the to-be-provided information to the player, wherein the information providing condition is a condition of at least one of the position of the body part of the player being at least a specified position and the direction of the body part of the player being at least a specified direction and including a target object selectable by a gaze of the player and a non-target object excluded from selection by the gaze of the player comparing gaze position information to object information to determine whether a gaze position has been on the target object or the non-target object, and when the gaze position has been on the non-target object, determining that the information providing condition is satisfied.  These limitations amount to set of instructions or steps (i.e., rules) for conducting a game, which is grouped as a certain method of organizing human activity under the 2019 PEG, and observations, judgements or evaluations, which are grouped as mental processes under the 2019 PEG.  
Accordingly, each of Claims 1-9 recites an abstract idea.


Step 2A, Prong 2
The above-identified abstract idea in each of independent Claims 1, 8 and 9 (and their respective dependent Claims 2 to 7) is not integrated into a practical application under 2019 PEG because the additional elements of a sensor and a display operationally linked to a virtual image display apparatus having a processor and memory, either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional elements of: a sensor and a display operationally linked to a virtual image display apparatus having a processor and memory are generically recited computer elements in independent Claims 1, 8 and 9 (and their respective dependent claims) do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above in independent Claims 1, 8 and 9 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in independent Claims 1, 8 and 9 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Accordingly, independent Claims 1, 8 and 9 (and their respective dependent claims) are each directed to an abstract idea under 2019 PEG. 


Step 2B

None of Claims 1-9 include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons.
These claims require the additional elements of a sensor and a display operationally linked to a virtual image display apparatus having a processor and memory.  These additional elements are generically claimed computer components which enable the game to be conducted by performing the basic functions of: (i) receiving, processing, and storing data, (ii) automating mental tasks and (iii) e.g., using the Internet to gather data.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc. , 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
The above-identified additional elements are generically claimed computer components that enable the game in Claims 1-9 to be conducted by performing the basic functions of receiving, processing, and storing data.  The courts have recognized such computer functions as well‐understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  
In light of Applicant’s specification, the claimed sensor, display, and virtual image display apparatus having a processor and memory are reasonably construed as a generic computing devices (e.g., paragraphs 22 and 24).  Like SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the claimed process. 
Furthermore, Applicant’s specification does not describe any special programming or algorithms required for the sensor, display or virtual image display apparatus.  This lack of disclosure is acceptable under 35 U.S.C. §112, first paragraph since this hardware performs non-specialized functions known by those of ordinary skill in the gaming arts.  By omitting any specialized programming or algorithms, Applicant's specification essentially admits that this hardware is conventional and performs well understood, routine and conventional activities in the gaming Berkheimer memo from April 19, 2018, (III)(A)(1) on page 3).  Adding hardware that performs “‘well understood, routine, conventional activit[ies]’ previously known to the industry” will not make claims patent-eligible (TLI Communications).
The recitation of the above-identified generic computer limitations in Claims 1-9 amounts to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. 
For at least the above reasons, the systems and methods of Claims 1-9 are directed to applying an abstract idea (e.g., rules for conducting a game and/or mental processes) on a general purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, none of Claims 1-9 provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in independent Claims 1, 8 and 9 (and their dependent claims) do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to implement the conducting a wagering game 
Therefore, none of the Claims 1-9 amounts to significantly more than the abstract idea itself. 
Accordingly, Claims 1-9 are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and 2019 PEG.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1 it states, “including a target object selectable by a gaze of the player and non-target object excluded from selection the gaze of the player,” first there is a word omitted, by the gaze of the player. Secondly (and this issue applies to all independent claims), claim 1 requires that non-target objects are excluded from selection. However, later in the claim it states, “comparing gaze information to object information to determine whether a gaze position has been on the target object or the non-target object, and when the gaze position has been on the target object, determining that the information providing condition is satisfied,” (emphasis added). Such language appears to have the player selecting non-target objects to provide further information about them. However, previously in the claim it specifically stated that “non-target object excluded from selection by the gaze of the player.” Thus it is unclear what Applicant intends to claim using these phrases.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0093105 to Rimon in view of US Patent Application Publication No. 2011/0055919 to Hamilton.
Regarding Claim 1, Rimon discloses a computer program product embodied on a non-transitory computer-readable medium, comprising code executable by a virtual image display apparatus having at least a processor and a memory, the memory being configured to store an information providing condition of the virtual image display apparatus and being further configured to store to-be-provided information (HMD 102 as shown in Figs. 1 and 3 and the related description thereof), to cause the virtual image display apparatus to carry out the following steps:
	determining, with a sensor operationally linked to the virtual image display apparatus, a position and direction of a body part of a player (paragraphs 52, 69, and 85);
	displaying, on a display operationally linked to the virtual image display apparatus, in accordance with the position and direction of the body part of the player, an image of a virtual space (paragraphs 69 and 85 along with Figs. 7A and 7B) including a target object selectable by a gaze of the player (paragraphs 69 and 85).
	Rimon does not appear to explicitly disclose non-target objects excluded from selection. However, Hamilton teaches a target object selectable by the player and a non-target object excluded from selection by the player (paragraphs 8, 10-11, and 93). The combination of Rimon and Hamilton further teaches comparing gaze position information to object information to determine whether a gaze position have been on the target object or the non-target object, and when the gaze position has been on the non-target object, determining that the information providing condition is satisfied (Rimon at paragraphs 69 and 85 along with Figs. 7A and 7B; Hamilton at paragraphs 8, 10-11, and 93); 
	with the virtual image display apparatus, providing, when the information providing condition is satisfied, the to-be-provided information to the player (Rimon at paragraphs 87 and 89 along with Figs. 7A and 7B, wherein a first part of the to-be-provided information is displayed if a 
	wherein the information providing condition is a condition of at least one of the position of the body part of the player being at least a specified position and the direction of the body part of the player being at least a specified direction (Rimon paragraphs 64, 69, 87 and 89 along with Figs. 7A and 7B).
	Regarding Claim 2, Rimon discloses an area including the target object is recorded in the memory (paragraph 85), wherein the information providing condition includes a condition wherein a gaze position of the player, the gaze position being identified from the position and the direction of the body part of the player, becomes directed outside the area (paragraphs 87 and 89 along with Figs. 7A and 7B), and further comprising providing, with the virtual image display apparatus, the to-be-provided information to the player when the gaze position of the player becomes directed outside the area (paragraph 89 along with Fig. 7B).
	Regarding Claim 3, Rimon discloses that the information providing condition includes a condition wherein a gaze position of the player, the gaze position being identified from the position and direction of the body part of the player, moves outside the target object before the player completes selecting the target object (paragraphs 87 and 89 along with Figs. 7A and 7B), and further comprising providing, with the virtual image display apparatus, the to-be-provided information to the player when the gaze position of the player moves outside the target object before the player completes selecting the target object (paragraphs 87 and 89 along with Figs. 7A and 7B).
	Regarding Claim 4, Rimon discloses that the information providing condition comprises a reference range regarding movement of the body part of the player (paragraphs 85 and 86), wherein the information providing condition includes a condition wherein the movement of the body part of the player has gone outside the reference range (paragraphs 87 and 89 along with Figs. 7A and 7B), 
	Regarding Claim 5, Rimon discloses that the memory comprises a recording of a predetermined movement of the body part of the player (paragraphs 64, 85 and 86), wherein the information providing condition includes a condition wherein movement of the body part of the player corresponds to the predetermined movement recorded in the memory (paragraphs 87 and 89 along with Figs. 7A and 7B), and further comprising providing, with the virtual image display apparatus, the to-be-provided information to the player when the movement of the body part of the player corresponds to the predetermined movement recorded in the memory (paragraphs 87 and 89 along with Figs. 7A and 7B).
	Regarding Claim 6, Rimon discloses displaying, with the virtual image display apparatus, the to-be-provided information on an object in the virtual space (paragraphs 69 and 90).
	Regarding Claim 7, Rimon discloses displaying, with the virtual image display apparatus, the to-be-provided information in a direction in which a moving body is moving, wherein the moving body is an object in the virtual space which moves in the virtual space (paragraphs 87 and 89 along with Fig. 7B).
	Claims 8 and 9 are mirrors of claim 1 and are rejected in like manner.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of Hamilton with the disclosure of Rimon such that users could leave items for other users could then pick up and at the same time allow everyone to see information about the items that were left behind, thus making the game more interactive between users.

Response to Arguments
Applicant’s arguments with regard to the double patenting rejection are moot in view of the new grounds of rejection presented above.
With regard to the rejection based upon 35 USC 101, Applicant compares the present claims to example claims 37 and 38 of the USPTO guidance. However, such an analogy is not found 
Applicant argues that Rimon “does not appear to actually provide for tacking ‘a position’ in paragraphs [0069] and [0085] of the reference,” (Arguments, page 22). The previous rejection discusses fig. 1 and 3 and the corresponding description (non-final mailed 0n 09/08/2020 at page 12). Thus, Applicant’s arguments are not found to be convincing as such figures clearly show a camera and the related description discuss tracking the user.
Applicant’s remaining arguments related to the prior art are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Trent Liddle whose telephone number is (571)270-1226.  The examiner can normally be reached on M-F 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/Jay Trent Liddle/Primary Examiner, Art Unit 3715